IN THE SUPREME COURT OF THE STATE OF NEVADA


                NADER YOUSEF ABDELSAYED, M.D.;                        No. 70213
                AND ANNETTE MAYES, M.D.,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                JERRY A. WIESE, DISTRICT JUDGE,
                                                                        FILED
                Respondents,                                             JUN 2 0 2016
                and                                                     TRAM K. LINDEMAN
                                                                      CLERK OF SUPREME COURT
                VALERY MUNIZ, A MINOR, BY AND
                THROUGH HER NATURAL PARENTS
                                                                     BY ---    -Y1111  =to■
                                                                              DEPUTY CLER
                                                                                            --




                AND LEGAL GUARDIANS, MARTHA
                ACOSTA-COCHRAN AND MIGUEL
                MUNIZ; TRACY NIELSON, C.N.M., AN
                INDIVIDUAL; CENTENNIAL HILLS
                OB/GYN ASSOCIATES, LLP, A
                NEVADA LIMITED LIABILITY
                PARTNERSHIP; NORTH VISTA
                HOSPITAL, INC., D/B/A NORTH VISTA
                HOSPITAL, A DELAWARE
                CORPORATION; AND ROSE CARVER,
                R.N., AN INDIVIDUAL,
                Real Parties in Interest.

                      ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original petition for a writ of mandamus challenges a
                district court order denying a motion for summary judgment in a medical
                malpractice action. Having considered the petition and supporting
                documents, we are not persuaded that our intervention is warranted at
                this time, as an adequate remedy exists in the form of an appeal from any
                adverse final judgment. NRS 34.160; Int'l Game Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Smith v.
SUPREME COURT
      OF
    NEVADA

(0) I947A
                                                                                        ilo-19/38
                Eighth Judicial Dist. Court, 113 Nev. 1343, 1345, 950 P.2d 280, 281 (1997)
                (noting that this court generally will not consider writ petitions
                challenging orders denying motions to dismiss or for summary judgment).
                Accordingly, we
                            ORDER the petition DENIED.


                                                                3,74
                                                           Douglas
                                                                                        J.



                                                                alnYtAl,
                                                           Cherry



                                                            ibbons




                cc: Hon. Jerry A. Wiese, District Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     De Castroverde Law Group
                     Parker & Edwards
                     Hand Page Sullivan Martin, LLC
                     Snow, Christensen & Martineau
                     Daehnke Stevens, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A